

Exhibit 10.2




AMENDED AND RESTATED 2006 STOCK INCENTIVE PLAN
GLOBAL RESTRICTED STOCK UNIT AGREEMENT


Private & Confidential (Addressee Only)


{EMPNAME}

{EMPNUM}


We are pleased to advise you (the “Participant”) that Analog Devices, Inc., a
Massachusetts corporation (the “Company”), has granted to the Participant that
number of Restricted Stock Units (“RSUs”) set forth below, subject to the terms
and conditions of the Analog Devices, Inc. Amended and Restated 2006 Stock
Incentive Plan (the “Plan”) and this Global Restricted Stock Unit Agreement,
including Appendix A, which includes any applicable country-specific provisions.
This Global Restricted Stock Unit Agreement, together with Appendix A, is
referred to as the “Agreement”. The grant of RSUs reflects the Company’s
confidence in the Participant’s commitment and contributions to the success and
continued growth of the Company. All terms not defined in this Agreement shall
have the meaning set forth in the Plan.
1.
Grant of Restricted Stock Unit.

Subject to the terms and conditions of the Plan and this Agreement, the Company
has granted to the Participant that number of RSUs (the “Award”) effective on
the Date of Grant set forth below:
Date of Grant:     {GRANTDATE}
Number of RSUs:     {RSSHARESGRANTED}
{RSVESTDESC}     {RSVESTSCHED}
Each one (1) RSU shall, if and when it vests in accordance with this Agreement,
automatically convert into one (1) share of common stock, US$0.16 2/3 par value,
of the Company (“Common Stock”) issuable as provided below. The RSUs are subject
to the vesting provisions set forth in Section 2, the restrictions on transfer
set forth in Section 3 and the right of the Company to retain Shares (as defined
below) pursuant to Section 6 and to any special terms and conditions for
countries outside the U.S. set forth in Appendix A.
2.
Vesting and Conversion.

(a)
Subject to the terms of the Plan and this Agreement, the RSUs shall vest in
accordance with the schedule set forth in Section 1. For purposes of this
Agreement, RSUs that have not vested as of any particular time in accordance
with this Section 2(a) are referred to as “Unvested RSUs.” The shares of Common
Stock that are issuable upon the vesting and conversion of the RSUs are referred
to in this Agreement as “Shares.” As soon as administratively practicable after
the issuance of any Shares upon the vesting and conversion of RSUs, and subject
to the terms and conditions set forth herein, the Company shall deliver or cause
to be delivered evidence (which may include a book entry by the Company’s
transfer agent) of the Shares so issued in the name of the Participant to the
brokerage firm designated by the Company to maintain the brokerage account
established for the Participant. Notwithstanding the foregoing, the Company
shall not be obligated to issue Shares to or in the name of the Participant upon
the vesting and conversion of any RSUs unless the issuance of such Shares shall
comply with all relevant provisions of law and other legal requirements
including, without limitation, any applicable securities laws and the
requirements of any stock exchange upon which shares of Common Stock may then be
listed.

(b)
In the event the Participant’s employment with the Company or the Employer (as
defined in Section 2(e)) is terminated either by the Participant, the Company,
or the Employer for any reason or no reason (other than due to death or
disability or as otherwise provided in the Plan or below), then in each such
case, all of the Unvested RSUs as of the date of termination shall terminate and
be cancelled immediately and automatically and the Participant shall have no
further rights with respect to such Unvested RSUs.

(c)
In the event the Participant’s employment with the Company or the Employer is
terminated by reason of the Participant’s death, all Unvested RSUs shall vest in
full as of the date of the Participant’s death.

(d)
In the event the Participant’s becomes Disabled, regardless of whether the
Participant’s terminates employment with the Company or the Employer, all
Unvested RSUs shall vest in full as of the date the Participant is determined to
be Disabled. “Disabled” with respect to the Participant means, when and if, as a
result of disease, injury or mental disorder, the Participant is incapable of
engaging in regular service or occupation with the Company or the Employer (as
defined in paragraph e) which has lasted or can be expected to last for a
continuous period of not less than 12 months, as determined by the Company.

(e)
For purposes of this Agreement, employment shall include being an employee with
the Company. Employment shall also include being an employee with any direct or
indirect parent or subsidiary of the Company, or any successor to the Company or
any such



1
VERSION 10/16

--------------------------------------------------------------------------------




parent or subsidiary of the Company (the “Employer”). Should a Participant
transfer employment to become a director, consultant or advisor to the Company
or the Employer following the Date of Grant, he or she will still be considered
employed for vesting purposes until he or she ceases to provide services to the
Company or any direct or indirect parent or subsidiary of the Company, or any
successor to the Company or any such parent or subsidiary of the Company.
3.
Restrictions on Transfer.

(a)
The Participant shall not sell, assign, transfer, pledge or otherwise encumber
any RSUs, either voluntarily or by operation of law.

(b)
The Company shall not be required (i) to transfer on its books any of the RSUs
which have been transferred in violation of any of the provisions set forth
herein or (ii) to treat as the owner of such RSUs any transferee to whom such
RSUs have been transferred in violation of any of the provisions contained
herein.

4.
Not a Shareholder. The RSUs represent an unfunded, unsecured promise by the
Company to deliver Shares upon vesting and conversion of the RSUs, and until
vesting of the RSUs and issuance of the Shares, the Participant shall not have
any of the rights of a shareholder with respect to the Shares underlying the
RSUs. For the avoidance of doubt, the Participant shall have no right to receive
any dividends and shall have no voting rights with respect to the Shares
underlying the RSUs for which the record date is on or before the date on which
the Shares underlying the RSUs are issued to the Participant.

5.
Provisions of the Plan. The RSUs and Shares, including the grant and issuance
thereof, are subject to the provisions of the Plan. A copy of the Plan
prospectus is available on the Company’s Intranet at
http://signals.corpnt.analog.com/default.aspx. (From Signals home page, click
Knowledge Centers, HR, Employee Stock Programs. The related documents can be
found in the right-hand column). If the Participant is unable to access this
information via the Intranet, the Company’s or the Participant’s regional stock
plan administrator can provide the Participant with copies.

6.
Withholding Taxes.

(a)
Regardless of any action the Company and/or the Employer, if different, takes
with respect to any or all income tax (including U.S. federal, state and local
taxes and/or non-U.S. taxes), social insurance, payroll tax, fringe benefits
tax, payment on account or other tax-related withholding (“Tax-Related Items”),
the Participant acknowledges that the ultimate liability for all Tax-Related
Items legally applicable to the Participant is and remains the Participant’s
responsibility and may exceed the amount actually withheld by the Company or the
Employer. The Participant further acknowledges that the Company and the Employer
(i) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the RSUs, including the grant
of the RSUs, the vesting of the RSUs, the subsequent sale of any Shares acquired
pursuant to the RSUs and the receipt of any dividends; and (ii) do not commit to
structure the terms of the grant or any aspect of the RSUs to reduce or
eliminate the Participant’s liability for Tax-Related Items or achieve any
particular tax result. Further, if the Participant becomes subject to
Tax-Related Items in more than one jurisdiction between the Date of Grant and
the date of any relevant taxable or tax withholding event, as applicable, the
Participant acknowledges that the Company and/or the Employer may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.

(b)
Prior to any relevant taxable or tax withholding event, as applicable, the
Participant will pay or make adequate arrangements satisfactory to the Company
to satisfy all Tax-Related Items. In this regard, the Participant authorizes the
Company and/or the Employer, or their respective agents, at their discretion, to
satisfy the obligations with regard to all Tax-Related Items by one or a
combination of the methods set forth below:

(i)
the Company may withhold a sufficient number of whole Shares otherwise issuable
upon the vesting of the RSUs that have an aggregate Fair Market Value (as
defined under the Plan) sufficient to pay the minimum Tax-Related Items required
to be withheld with respect to the Shares. The cash equivalent of the Shares
withheld will be used to settle the obligation to withhold the Tax-Related Items
(determined by reference to the closing price of the Common Stock on the NASDAQ
Global Select Market on the applicable vesting date); or

(ii)
the Company may, in its discretion, withhold any amount necessary to pay the
Tax-Related Items from the Participant’s salary or other amounts payable to the
Participant; or

(iii)
the Company may withhold from proceeds of the sale of Shares either through a
voluntary sale or through a mandatory sale arranged by the Company (on the
Participant’s behalf pursuant to this authorization);

provided, however, that if the Participant is a Section 16 officer of the
Company under the Exchange Act, then the Company will withhold a sufficient
number of whole Shares otherwise issuable upon vesting of the RSUs pursuant to
(i) above, unless the use of such withholding method is problematic under
applicable tax or securities law or has materially adverse accounting
consequences, in which case, the obligation for Tax-Related Items will be
satisfied pursuant to (iii).


2
VERSION 10/16

--------------------------------------------------------------------------------




The Company may withhold or account for Tax-Related Items by considering
applicable minimum statutory withholding amounts or other applicable withholding
rates, including maximum applicable rates. If the obligation for Tax-Related
Items is satisfied by withholding in Shares, for tax purposes, the Participant
is deemed to have been issued the full number of Shares subject to the vested
RSU, notwithstanding that a number of the Shares are held back solely for the
purpose of paying the Tax-Related Items.
In the event the withholding requirements are not satisfied through the
withholding of Shares or through the Participant’s salary or other amounts
payable to the Participant, no Shares will be issued upon vesting of the RSUs
unless and until satisfactory arrangements (as determined by the Compensation
Committee of the Board) have been made by the Participant with respect to the
payment of any Tax-Related Items which the Company and/or the Employer
determine, in each of its sole discretion, must be withheld or collected with
respect to such RSUs. No fractional Shares will be withheld or issued pursuant
to the grant of the RSUs and the issuance of Shares hereunder. By accepting this
grant of RSUs, the Participant expressly consents to the withholding of Shares
and/or cash as provided for hereunder. All other Tax-Related Items related to
the RSUs and any Shares delivered in payment thereof are the Participant’s sole
responsibility.
7.
Option of Company to Deliver Cash. Notwithstanding any of the other provisions
of this Agreement, and except as set forth in Appendix A, where share settlement
is otherwise prohibited under local law or may present adverse tax consequences
to the Participant, at the time the RSUs vest, the Company may elect, in the
sole discretion of the Compensation Committee of the Board, to deliver by wire
transfer to the Participant in lieu of Shares an equivalent amount of cash
(determined by reference to the closing price of the Common Stock on the NASDAQ
Global Select Market on the applicable vesting date). If the Company elects to
deliver cash to the Participant, the Company is authorized to retain such amount
as is sufficient in the opinion of the Company to satisfy the Tax-Related Items
withholding obligations of the Company pursuant to Section 6 herein.

8.
Data Privacy. The Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of personal data
set forth in this Agreement and any other RSU grant materials by and among, as
applicable, the Employer, the Company and its subsidiaries for the exclusive
purpose of implementing, administering and managing the Participant’s
participation in the Plan.

The Participant understands that the Company and the Employer may hold certain
personal information about him/her, including, without limitation, the
Participant’s name, home address, email address and telephone number, date of
birth, social insurance number, passport or other identification number, salary,
nationality, job title, any Shares or directorships held in the Company, details
of all RSUs or any other entitlement to Shares awarded, canceled, exercised,
vested, unvested or outstanding in the Participant’s favor (“Data”), for the
exclusive purpose of implementing, administering and managing the Plan.
The Participant understands that Data will be transferred to Fidelity (or one of
its subsidiaries) or such other stock plan service provider as may be selected
by the Committee in the future (any such entity, “Broker”), which is assisting
the Company with the implementation, administration and management of the Plan.
Participant understands that the recipients of the Data may be located in the
United States or elsewhere, and that the recipients’ country (e.g., the United
States) may have different data privacy laws and protections than the
Participant’s country. The Participant understands that, if he or she resides
outside the United States, he or she may request a list with the names and
addresses of any potential recipients of the Data by contacting the
Participant’s local human resources representative. The Participant authorizes
the Company, the Broker and any other possible recipients that may assist the
Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing the participation of Participant and other participants in the
Plan. The Participant understands that Data will be held only as long as is
necessary to implement, administer and manage the Participant’s participation in
the Plan. The Participant understands that he or she may, at any time, view
Data, request information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing the Participant’s local human
resources representative. Further, the Participant understands that he or she is
providing the consents herein on a purely voluntary basis. If the Participant
does not consent, or if the Participant later seeks to revoke his or her
consent, his or her employment status or service with the Employer will not be
affected; the only consequence of refusing or withdrawing the Participant’s
consent is that the Company would not be able to grant the RSUs or other equity
awards to the Participant or administer or maintain such awards. Therefore,
Participant understands that refusing or withdrawing the Participant’s consent
will not affect the Participant’s employment status or service with the
Employer; the only consequence of refusing or withdrawing consent is it affects
the Participant’s ability to participate in the Plan. For more information on
the consequences of a refusal to consent or withdrawal of consent, the
Participant may contact his or her local human resources representative.
9.
Repatriation and Other Legal Requirements. The Participant agrees as a condition
of the grant of the RSUs, as applicable, to repatriate all payments attributable
to the Shares and/or cash acquired under the Plan (including, but not limited
to, dividends and any proceeds derived from the sale of the Shares acquired
pursuant to the RSUs) in accordance with all foreign exchange rules and
regulations applicable to the Participant. In addition, the Participant also
agrees to take any and all actions, and consent to any and all actions taken by
the Company and its subsidiaries, as may be required to allow the Company and
its subsidiaries to comply with all laws, rules and regulations



3
VERSION 10/16

--------------------------------------------------------------------------------




applicable to the Participant. Finally, the Participant agrees to take any and
all actions as may be required to comply with the Participant’s personal legal
and tax obligations under all laws, rules and regulations applicable to the
Participant.
10.
Miscellaneous.

(a)
No Rights to Employment. The grant of the RSUs shall not confer upon the
Participant any right to continue in the employ of the Company or the Employer,
nor limit in any way the right of the Company or the Employer to terminate the
Participant’s employment at any time. Except in the event of disability or a
termination of employment due to death, the vesting of the RSUs pursuant to
Section 2 hereof is earned only by satisfaction of the performance conditions,
if any, and continuing service as an employee at the will of the Company or the
Employer (not through the act of being hired or engaged or being granted the
RSUs hereunder).

(b)
Discretionary Nature. The Participant acknowledges and agrees that the Plan is
discretionary in nature and may be amended, cancelled, or terminated by the
Company at any time, to the extend permitted under the Plan. The Participant’s
participation in the Plan is voluntary. The grant of the RSUs under the Plan is
a one-time benefit and does not create any contractual or other right to receive
a grant of RSUs or any other award under the Plan or other benefits in lieu
thereof in the future. Future grants, if any, will be at the sole discretion of
the Company, including, but not limited to, the form and timing of any grant,
the number of Shares subject to the grant, and the vesting provisions. Any
amendment, modification or termination of the Plan shall not constitute a change
or impairment of the terms and conditions of the Participant’s employment with
the Company or the Employer. The RSUs and income from such RSUs shall not be
included in any calculation of severance, resignation, redundancy, end of
service payments, bonuses, long-service awards, pension, or retirement benefits
or similar payments. The grant of RSUs should in no event be considered as
compensation for, or relating in any way to, past services for the Company or
the Employer.

(c)
Exclusion from Termination Indemnities and Other Benefits. This Section 10(c)
applies if the Participant resides outside the U.S.: The value of the RSUs and
any other awards granted under the Plan is an extraordinary item of compensation
outside the scope of the Participant’s employment with the Company or the
Employer (and the Participant’s employment contract, if any). Any grant under
the Plan, including the grant of the RSUs and the income and value of same, is
not part of normal or expected compensation or salary. Further, the RSUs and the
Shares, and the income and value of same, are not intended to replace any
pension rights or compensation.

(d)
No Entitlement. This Section 10(d) applies if the Participant resides outside
the U.S. and/or the Company is not the Participant's employer: In consideration
of the grant of RSUs, no claim or entitlement to compensation or damages shall
arise from forfeiture of the RSUs resulting from termination of the
Participant’s employment with the Company or the Employer (regardless of the
reason for such termination and whether or not later to be found invalid or in
breach of employment laws in the jurisdiction where the Participant is employed
or the terms of the Participant’s employment contract, if any) and the
Participant irrevocably releases the Company from any such claim that may arise;
if, notwithstanding the foregoing, any such claim is found by a court of
competent jurisdiction to have arisen, the Participant shall be deemed
irrevocably to have waived the Participant’s entitlement to pursue such claim.

(e)
Exchange Rates. This Section 10(e) applies if the Participant resides outside
the U.S.: The Participant acknowledges and agrees that neither the Company nor
the Employer shall be liable for any foreign exchange rate fluctuation between
the Participant’s local currency and the United States Dollar that may affect
the value of the RSUs or of any amounts due to the Participant pursuant to the
vesting and settlement of the RSUs or the subsequent sale of any Shares.

(f)
Future Value of Shares. The future value of the underlying Shares is unknown,
indeterminable, and cannot be predicted with certainty.

(g)
Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.

(h)
Binding Effect. This Agreement shall be binding upon and inure to the benefit of
the Company and the Participant and his or her respective heirs, executors,
administrators, legal representatives, successors and assigns, subject to the
restrictions on transfer set forth in Section 3 of this Agreement.

(i)
Notice. Each notice relating to this Award shall be in writing (which shall
include electronic form) and delivered in person, electronically or by first
class mail, postage prepaid, to the address as hereinafter provided. Each notice
shall be deemed to have been given on the date it is received. Each notice to
the Company shall be addressed to it at its offices at Analog Devices, Inc., One
Technology Way, Norwood, Massachusetts, 02062 U.S.A., Attention: Stock Plan
Administrator, Treasury Department. Each notice to the Participant shall be
addressed to the Participant at the Participant’s last known mailing or email
address, as applicable, on the records of the Company.



4
VERSION 10/16

--------------------------------------------------------------------------------




(j)
Pronouns. Whenever the context may require, any pronouns used in this Agreement
shall include the corresponding masculine, feminine or neuter forms, and the
singular form of nouns and pronouns shall include the plural, and vice versa.

(k)
Entire Agreement. This Agreement and the Plan constitute the entire
understanding between the parties, and supersede all prior agreements and
understandings, relating to the subject matter of these documents.

(l)
Governing Law. This Agreement shall be construed, interpreted and enforced in
accordance with the internal laws of the Commonwealth of Massachusetts without
regard to any applicable conflicts of laws.

(m)
Compliance with Laws. Notwithstanding any other provision of the Plan or this
Agreement, unless there is an available exemption from any registration,
qualification or other legal requirement applicable to the Shares, the Company
shall not be required to deliver any Shares prior to the completion of any
registration or qualification of the Shares under any local, state, federal or
foreign securities or exchange control law or under rulings or regulations of
the U.S. Securities and Exchange Commission (“SEC”) or of any other governmental
regulatory body, or prior to obtaining any approval or other clearance from any
local, state, federal or foreign governmental agency, which registration,
qualification or approval the Company shall, in its absolute discretion, deem
necessary or advisable. The Participant understands that the Company is under no
obligation to register or qualify the Shares with the SEC or any state or
foreign securities commission or to seek approval or clearance from any
governmental authority for the issuance or sale of the Shares. The Participant
also understands and agrees that the Awards granted under the Plan, including
the RSUs and the underlying Shares, are subject to the listing standards of any
national securities exchange or association on which the Company's securities
are listed or as is otherwise required by the Dodd-Frank Wall Street Reform and
Consumer Protection Act, and any SEC regulations, as now or hereafter in effect.
Further, the Participant agrees that the Company shall have unilateral authority
to amend the Plan and the Agreement without the Participant’s consent to the
extent necessary to comply with securities or other laws applicable to issuance
of Shares.

(n)
Interpretation. The interpretation and construction of any terms or conditions
of this Agreement or the Plan, or other matters related to the Plan, by the
Compensation Committee of the Board of the Company shall be final and
conclusive.

(o)
Participant’s Acceptance. The Participant is urged to read this Agreement
carefully and to consult with his or her own legal counsel regarding the terms
and consequences of this Agreement and the legal and binding effect of this
Agreement. By virtue of his or her acceptance of this Award, the Participant is
deemed to have accepted and agreed to all of the terms and conditions of this
Agreement and the provisions of the Plan.

(p)
Electronic Delivery. The Company may, in its sole discretion, decide to deliver
any documents related to the RSUs or other awards granted to the Participant
under the Plan by electronic means. The Participant hereby consents to receive
such documents by electronic delivery and agrees to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.

(q)
English Language. The Participant acknowledges and agrees that it is the
Participant’s express intent that this Agreement, the Plan and all other
documents, notices and legal proceedings entered into, given or instituted
pursuant to the RSUs, be drawn up in English. If the Participant has received
this Agreement, the Plan or any other documents related to the RSUs translated
into a language other than English, and if the meaning of the translated version
is different than the English version, the English version shall control.

(r)
Appendix A. Notwithstanding any provisions herein to the contrary, if the
Participant transfers the Participant’s residence and/or employment to a country
other than the United States, the RSUs shall be subject to any special terms and
conditions for such country as may be set forth in Appendix A to this Agreement.
Moreover, if the Participant relocates to one of the countries included in
Appendix A, the special terms and conditions for such country will apply to the
Participant, to the extent the Company determines that the application of such
terms and conditions is necessary or advisable in order to comply with local law
or facilitate the administration of the Plan. Appendix A constitutes part of
this Agreement.

(s)
Additional Requirements. The Company reserves the right to impose other
requirements on the RSUs, any Shares acquired pursuant to the RSUs, and the
Participant’s participation in the Plan, to the extent the Company determines,
in its sole discretion, that such other requirements are necessary or advisable
for legal or administrative reasons. Such requirements may include (but are not
limited to) requiring the Participant to sign any agreements or undertakings
that may be necessary to accomplish the foregoing.

(t)
Private Placement. The Company has submitted filings in the United States in
connection with the stock incentive plan under which this Award was made. The
Company has not submitted any registration statement, prospectus or other
filings with other local securities authorities (unless otherwise required under
such local law), and the grant of the Award is not intended to be a public
offering of securities in any other jurisdiction or subject to the supervision
of other local securities authorities.



5
VERSION 10/16

--------------------------------------------------------------------------------




(u)
Changes in Capitalization. In the event of any stock split, reverse stock split,
stock dividend, recapitalization, combination of shares, reclassification of
shares, spin-off or other similar change in capitalization or event, or any
non-cash distribution to holders of Common Stock, the number of RSUs, and Shares
issuable upon vesting and conversion thereof, shall be appropriately adjusted in
such manner as shall be determined by the Compensation Committee of the Board of
the Company.

(v)
No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant’s participation in the Plan, or the Participant’s acquisition or
sale of Shares. The Participant is hereby advised to consult with his or her own
personal tax, legal and financial advisors regarding his or her participation in
the Plan before taking any action related to the Plan.

(w)
Insider Trading Restrictions/Market Abuse Laws. The Participant acknowledges
that, depending on his or her country of residence, the Participant may be
subject to insider trading restrictions and/or market abuse laws in applicable
jurisdictions, which may affect Participant’s ability to, directly or
indirectly, acquire, sell, or attempt to sell Shares or rights to Shares under
the Plan during such times as Participant is considered to have “inside
information” regarding the Company (as defined by the laws in the applicable
jurisdictions or the Participant’s country). Any restrictions under these laws
or regulations are separate from and in addition to any restrictions that may be
imposed under any applicable Company insider trading policy. The Participant
acknowledges that it is his or her responsibility to comply with any applicable
restrictions, and the Participant is advised to speak to his or her personal
advisor on this matter.

(x)
Foreign Asset/Account, Exchange Control, and Tax Reporting. Depending on the
Participant’s country, the Participant may be subject to foreign asset/account,
exchange control and/or tax reporting requirements as a result of the vesting of
the RSUs, the acquisition, holding, and/or transfer of Shares or cash resulting
from participation in the Plan and/or the opening and maintenance of a brokerage
or bank account in connection with the Plan. The Participant may be required to
report such assets, accounts, account balances and values and/or related
transactions to the applicable authorities in his or her country. The
Participant acknowledges that he or she is responsible for ensuring compliance
with any applicable foreign asset/account, exchange control and tax reporting
requirements. The Participant further understands that he or she should consult
the Participant’s personal legal advisor on these matters.

(y)
Waiver. The Participant acknowledges that a waiver by the Company or breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by the
Participant or any other participant.



s
V



Ray Stata        Vincent Roche
Chairman of the Board        President & Chief Executive Officer






6
VERSION 10/16

--------------------------------------------------------------------------------




APPENDIX A TO
AMENDED AND RESTATED 2006 STOCK INCENTIVE PLAN
GLOBAL RESTRICTED STOCK UNIT AGREEMENT




This Appendix A includes additional terms and conditions that govern the RSUs
granted to the Participant if the Participant resides in one of the countries
listed herein. These terms and conditions are in addition to, or, if so
indicated, in place of, the terms and conditions set forth in the Agreement.
Capitalized terms used but not defined in this Appendix A shall have the
meanings set forth in the Plan and/or the Agreement.


This Appendix A also includes certain issues of which the Participant should be
aware with respect to his or her participation in the Plan. The information is
based on the securities, exchange control, income tax and other laws in effect
in the respective countries as of October 2016. Such laws are often complex and
change frequently. As a result, the Company strongly recommends that the
Participant not rely on the information noted herein as the only source of
information relating to the consequences of participation in the Plan because
the information may be out of date when the RSUs vest or Shares acquired under
the Plan subsequently are sold.


In addition, the information is general in nature and may not apply to the
Participant’s particular situation, and the Company is not in a position to
assure the Participant of any particular result. Therefore, the Participant is
advised to seek appropriate professional advice as to how the relevant laws in
the Participant’s country may apply to his or her situation.


Finally, the Participant understands that if he or she is a citizen or resident
of a country other than the one in which the Participant is currently working,
transfers employment after the Date of Grant, or is considered a resident of
another country for local law purposes, the information contained herein may not
apply to the Participant, and the Company shall, in its discretion, determine to
what extent the terms and conditions contained herein shall apply.






AUSTRALIA


Australian Offer Document. This offer of Restricted Stock Units is intended to
comply with the provisions of the Corporations Act 2001, ASIC Regulatory Guide
49 and ASIC Class Order CO 14/1000. Additional details are set forth in the
Offer Document for the offer of Restricted Stock Units to Australian resident
employees, which will be provided to the Participant with the Agreement.


Exchange Control Information. Exchange control reporting is required for cash
transactions exceeding A$10,000 and international fund transfers. The Australian
bank assisting with the transaction will file the report. If there is no
Australian bank involved in the transfer, then the Participant will be required
to file the report.


AUSTRIA


Consumer Protection Information. The Participant may be entitled to revoke
acceptance of the Agreement on the basis of the Austrian Consumer Protection Act
(the “Act”) under the conditions listed below, if the Act is considered to be
applicable to the Agreement and the Plan:


(i) The revocation must be made within one (1) week after acceptance of the
Agreement.


(ii) The revocation must be in written form to be valid. It is sufficient if the
Participant returns the Agreement to the Company or the Company’s representative
with language which can be understood as a refusal to conclude or honor the
Agreement, provided the revocation is sent within the period discussed above.


Exchange Control Information. If the Participant holds Shares acquired under the
Plan outside Austria (even if he or she holds them outside Austria with an
Austrian bank), then the Participant understands that he or she must submit an
annual report to the Austrian National Bank using the form
“Standmeldung/Wertpapiere.” An exemption applies if the value of the securities
held outside Austria as of December 31 does not exceed €5,000,000 or the value
of the securities as of any quarter does not exceed €30,000,000. If the former
threshold is exceeded, then the annual reporting obligations are imposed,
whereas if the latter threshold is exceeded, then quarterly reports must be
submitted. The deadline for filing the annual report is January 31 of the
following year.


When the Shares are sold, there may be exchange control obligations if the cash
received is held outside Austria, as a separate ongoing reporting requirement
may apply to non-Austrian accounts. If the transaction value of all cash
accounts abroad is less than €10,000,000, then no ongoing reporting requirements
apply. However, if the transaction volume of all of the Participant’s cash
accounts abroad meets or exceeds €10,000,000, then the movements and the balance
of all accounts must be reported monthly, as of the last day of the month, on or
before the 15th day of the following month, using the form “Meldungen
SI-Forderungen und/oder SI-Verpflichtungen.”


BELGIUM




APPENDIX A - 1
VERSION 10/16

--------------------------------------------------------------------------------



APPENDIX A TO
AMENDED AND RESTATED 2006 STOCK INCENTIVE PLAN
GLOBAL RESTRICTED STOCK UNIT AGREEMENT




Foreign Asset / Account Reporting Information. The Participant is required to
report any securities (e.g., Shares) or bank accounts opened and maintained
outside Belgium on his or her annual tax return. In a separate report, certain
details regarding such foreign accounts (including the account number, bank name
and country in which such account was opened) must be provided to the Central
Contact Point of the National Bank of Belgium. The forms to complete this report
are available on the website of the National Bank of Belgium.


CANADA


Form of Acceptance. This RSU grant is conditioned upon the Participant’s written
acceptance of the terms of the Agreement, including this Appendix A, and the
Plan. The Company will provide the Participant with an acceptance form that must
be signed and returned to the Company. If Company does not receive the
Participant’s signed acceptance form within the deadline set forth therein, the
RSUs will terminate and will become null and void.


Securities Law Information. The Participant is permitted to sell Shares acquired
through the Plan through the designated broker appointed under the Plan, if any
(or any other broker acceptable to the Company), provided the resale of Shares
acquired under the Plan takes place outside Canada through the facilities of a
stock exchange on which the Shares are listed. The Shares are currently listed
on the NASDAQ Global Select Market.


Termination of Employment. The following supplements Section 2 of the Agreement
(except Section 2(d) regarding disability) as well as any other section required
to give effect to the same:


In the event of termination of the Participant’s employment for any reason
(other than by reason of death), either by the Participant or by the Employer,
with or without cause, the Participant’s right to vest or to continue to vest in
the RSUs and receive Shares under the Plan, if any, will terminate as of the
actual Date of Termination. For this purpose, the “Date of Termination” shall
mean the last day on which the Participant is actively employed by the Employer,
and shall not include or be extended by any period following such day during
which the Participant is in receipt of or eligible to receive any notice of
termination, pay in lieu of notice of termination, severance pay or any other
payments or damages, whether arising under statute, contract or at common law.


Foreign Asset / Account Reporting Information. Foreign property (including cash
held outside Canada or Shares) held by Canadian residents must be reported
annually on Form T1135 (Foreign Income Verification Statement) if the cost of
such foreign property exceeds C$100,000 at any time during the year. Foreign
property may also include the unvested portion of the RSUs. The RSUs must be
reported (generally at a nil cost) if the $100,000 cost threshold is exceeded
because of other foreign property the Participant holds. If Shares are acquired,
their cost generally is the adjusted cost base (“ACB”) of the Shares. The ACB
would normally equal the fair market value of the Shares at exercise, but if the
Participant owns other shares, this ACB may have to be averaged with the ACB of
the other shares. If due, the Form must be filed by April 30 of the following
year. The Participant should consult with his or her personal tax advisor to
determine the reporting requirements.


The following terms and conditions apply if the Participant is in Quebec:


Data Privacy. This provision supplements Section 8 of the Agreement:


The Participant hereby authorizes the Company and the Company’s representatives
to discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
The Participant further authorizes the Company and the administrator of the Plan
to disclose and discuss the Plan with their advisors. The Participant further
authorizes the Company and any parent, subsidiary or affiliate of the Company to
record such information and to keep such information in the Participant’s
employee file.


French Language Acknowledgment. This provision supplements Section 10(q) of the
Agreement:


The parties acknowledge that it is their express wish that this Agreement, as
well as all documents, notices and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or directly hereto, be drawn up
in English.


Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention, ainsi que de tous documents, avis et procédures judiciaires,
exécutés, donnés ou intentés en vertu de, ou liés directement ou indirectement
à, la présente convention.


CHINA


The following provision applies if the Participant is subject to exchange
control restrictions and regulations in the People's Republic of China (“PRC”),
including the requirements imposed by the State Administration of Foreign
Exchange (“SAFE”), as determined by the Company in its sole discretion:




APPENDIX A - 2
VERSION 10/16

--------------------------------------------------------------------------------



APPENDIX A TO
AMENDED AND RESTATED 2006 STOCK INCENTIVE PLAN
GLOBAL RESTRICTED STOCK UNIT AGREEMENT




Vesting. Notwithstanding anything to the contrary in the Plan or the Agreement,
the RSUs will not vest and no Shares will be issued to the Participant unless
and until all necessary exchange control or other approvals with respect to the
RSUs under the Plan have been obtained from the China State Administration of
Foreign Exchange (“SAFE”) or its local counterpart (“SAFE Approval”). In the
event that SAFE Approval has not been obtained prior to any date(s) on which the
RSUs are scheduled to vest in accordance with the vesting schedule set forth in
the Agreement, the RSUs will not vest until the seventh day of the month
following the month in which SAFE Approval is obtained (the “Actual Vesting
Date”). If the Participant’s status as a service provider terminates prior to
the Actual Vesting Date, the Participant shall not be entitled to vest in any
portion of the RSUs and the RSUs shall be forfeited without any liability to the
Company, the Employer or any subsidiary or affiliate of the Company.


Exchange Control Requirements. Due to exchange control laws in the PRC, Shares
acquired through RSU vestings must be maintained in the Fidelity (or any
successor broker designated by the Company) brokerage account until the Shares
are sold. When the Shares are sold, all proceeds must be repatriated to the PRC
and held in a special exchange control account maintained by the Company, the
Employer or one of the Company’s subsidiaries in the PRC. To the extent that the
Participant holds any Shares on the date that is three (3) months (or such other
period as may be required by the SAFE) after the date of the Participant’s
termination of employment with the Company or the Employer, the Participant
authorizes Fidelity (or any successor broker designated by the Company) to sell
such Shares on the Participant’s behalf at that time or as soon as is
administratively practical thereafter. The Participant understands and agrees
that the Company's designated broker is under no obligation to arrange for the
sale of the Shares at any particular price. Upon the sale of the Shares, the
Company agrees to pay the Participant the cash proceeds from the sale, less any
brokerage fees or commissions and subject to any obligation to satisfy
Tax-Related Items.


The Participant further is required to repatriate to the PRC any dividends or
dividend equivalents paid to the Participant in relation to RSUs through a
special exchange control account established by the Company, the Employer, or
one of the Company’s subsidiaries in the PRC. The Participant hereby agrees that
any cash proceeds from the Participant’s participation in the Plan may be
transferred to such special account prior to being delivered to the Participant.


The Participant also understands and agrees that there will be a delay between
the date the Shares are sold and the date the cash proceeds are distributed to
the Participant. The Participant agrees to bear any currency fluctuation risk
between the time the Shares are sold and the time the cash proceeds are
distributed to the Participant through the special account described above. The
Participant further agrees to comply with any other requirements that may be
imposed by the Company in the future in order to facilitate compliance with
exchange control requirements in the PRC.


Tax Liability. Taxes are due at the time of vesting of the RSUs. The Participant
understands and agrees that Tax-Related Items may be taken by the Employer from
the Participant’s salary or other cash compensation.


DENMARK


Danish Stock Option Act. By participating in the Plan, the Participant
acknowledges that he or she received an Employer Statement translated into
Danish, which is being provided to comply with the Danish Stock Option Act. To
the extent more favorable to the Participant and required to comply with Stock
Option Act, the terms set forth in the Employer Statement will apply to the
Participant’s participation in the Plan.


Exclusion from Termination Indemnities and Other Benefits. This provision
supplements Section 10(c) in the Agreement:


By accepting the RSUs, the Participant acknowledges that he or she understands
and agrees that this grant relates to future services to be performed and is not
a bonus or compensation for past services.


Exchange Control and Tax Information. The Participant may hold Shares acquired
under the Plan in a safety-deposit account (e.g., a brokerage account) either
with a Danish bank or with an approved foreign broker or bank. If the Shares are
held with a non-Danish broker or bank, the Participant is required to inform the
Danish Tax Administration about the safety-deposit account. For this purpose,
the Participant must file a Declaration V (Erklaering V) with the Danish Tax
Administration. The Form V must be signed by the Participant and may be signed
by the bank/broker. In the event that the applicable broker or bank with which
the safety-deposit account is held does not wish to, or, pursuant to the laws of
the country in question, is not allowed to assume such obligation to report, the
Participant acknowledges that he or she is solely responsible for providing
certain details regarding the foreign brokerage or bank account and any Shares
acquired at vesting and held in such account to the Danish Tax Administration as
part of the Participant’s annual income tax return. By signing the Declaration
V, the Participant at the same time authorizes the Danish Tax Administration to
examine the account. A sample of the Declaration V can be found at the following
website: www.skat.dk/getFile.aspx?Id=47392.


In addition, if the Participant opens a deposit account or brokerage account for
the purpose of holding cash outside Denmark, the bank or brokerage account, as
applicable, will be treated as a deposit account because cash can be held in the
account. Therefore, the Participant must also file a Declaration K (Erklaering
K) with the Danish Tax Administration. Both the Participant and the bank/broker
must sign the Declaration


APPENDIX A - 3
VERSION 10/16

--------------------------------------------------------------------------------



APPENDIX A TO
AMENDED AND RESTATED 2006 STOCK INCENTIVE PLAN
GLOBAL RESTRICTED STOCK UNIT AGREEMENT




K, unless an exemption from the broker/bank signature requirement is granted by
the Danish Tax Administration. It is possible to seek the exemption on the Form
K, which the Participant should do at the time he or she submits the Form K. By
signing the Declaration K, the Participant (and the bank/broker to the extent
the exemption is not granted) undertakes an obligation, without further request
each year (no later than on February 1 of the year following the calendar year
to which the information relates), to forward certain information to the Danish
Tax Administration concerning the content of the deposit account. In the event
that the applicable financial institution (broker or bank) with which the
account is held, does not wish to, or, pursuant to the laws of the country in
question, is not allowed to assume such obligation to report, the Participant
acknowledges that he or she is solely responsible for providing certain details
regarding the foreign brokerage or bank account to the Danish Tax Administration
as part of the Participant’s annual income tax return. By signing the
Declaration K, the Participant at the same time authorizes the Danish Tax
Administration to examine the account. A sample of Declaration K can be found at
the following website: www.skat.dk/getFile.aspx?Id=42409&newwindow=true.


Foreign Asset / Account Reporting Information. If the Participant establishes an
account holding Shares or cash outside Denmark, the Participant must report the
account to the Danish Tax Administration. The form which should be used in this
respect can be obtained from a local bank. (Please note that these obligations
are separate from and in addition to the obligations described above.)


EGYPT


Exchange Control Information. If the Participant transfers funds into Egypt in
connection with the sale of Shares, the Participant is required to transfer the
funds through a registered bank in Egypt.


FINLAND


There are no country-specific provisions.


FRANCE


French-Qualified RSUs. The RSUs are intended to qualify for the favorable tax
and social security regime in France under Section L. 225-197-1 to L.
225-197-6-1 of the French Commercial Code, as amended. Certain events may affect
the status of the RSUs as French-qualified RSUs, and the French-qualified RSUs
may be disqualified in the future. The Company does not make any undertaking or
representation to maintain the qualified status of the RSUs. If the RSUs no
longer qualify as French-qualified RSUs, the favorable tax and social security
treatment will not apply, and the Participant will be required to pay his or her
portion of social security contributions resulting from the RSUs (as well as any
income tax that is due).


Plan Terms. The RSUs are subject to the terms and conditions of the Plan and the
Rules of the Analog Devices, Inc. Amended and Restated 2006 Stock Incentive Plan
for Grants to Participant in France (the “French Sub-plan”). To the extent that
any term is defined in both the Plan and the French Sub-plan, for purposes of
this grant of a French-qualified RSUs, the definitions in the French Sub-plan
shall prevail.
Vesting. This provision supplements Section 2 in the Agreement:


Except in the event of the Participant’s death or disability (as defined in the
French Sub-plan and as determined under Section 2(d) of the Agreement) to
benefit from the favorable tax and social security regime, no vesting shall
occur prior to the second anniversary of the Date of Grant, or such other
minimum period as required for the vesting period applicable to French-qualified
RSUs under Section L.225-197-1 of the French Commercial Code, as amended, or
relevant Sections of the French Tax Code or the French Social Security Code, as
amended.


Disability. This provision supplements Section 2(d) in the Agreement:


In the event the Participant becomes Disabled (as defined in the French Sub-plan
and as determined under Section 2(d) of the Agreement), the Unvested RSUs as of
the date of the Participant’s termination shall vest in full as of the date of
the termination.


Restriction on Transfer and Sale of Shares. This provision supplements Section 3
in the Agreement:


The Participant may not sell or transfer the Shares issued at vesting of the
RSUs prior to the second anniversary of each of the respective vesting date, or
such other period as is required to comply with the minimum mandatory holding
period applicable to French-qualified RSUs under Section L. 225–197-1 of the
French Commercial Code, the relevant sections of the French Tax Code or of the
French Social Security Code, as amended, to benefit from the favorable tax and
social security regime. Notwithstanding the above, the Participant’s heirs, in
the case of the Participant’s death, or the Participant, in the case of
disability (as defined under the French Sub-plan), are not subject to this
restriction on the sale of Shares. To ensure compliance with these restrictions,
the Shares the Participant receives at vesting of the RSUs will be held with a
broker designated by the Company (or according to any procedure implemented by
the Company to ensure compliance with the


APPENDIX A - 4
VERSION 10/16

--------------------------------------------------------------------------------



APPENDIX A TO
AMENDED AND RESTATED 2006 STOCK INCENTIVE PLAN
GLOBAL RESTRICTED STOCK UNIT AGREEMENT




restrictions) until such Shares are sold. These restrictions will apply even
after the Participant is no longer employed by the Employer, the Company or one
its subsidiaries.


Further, as long as the RSUs and the Shares acquired at vesting of the RSUs
maintain their French-qualified status, the Shares cannot be sold during certain
“Closed Periods” as provided for by Section L. 225-197-1 of the French
Commercial Code, as amended, and as interpreted by the French administrative
guidelines, so long as these Closed Periods are applicable to Shares issued
pursuant to French-qualified RSUs, and to the extent applicable. Notwithstanding
the above, the Participant’s heirs, in the case of the Participant’s death, or
the Participant, in the case of disability (as defined under the French
Sub-plan), are not subject to the restriction on the sale of Shares during
Closed Periods.


Changes in Capitalization. This provision supplements Section 10(u) in the
Agreement:


Certain adjustments may disqualify the RSUs, in which case they may no longer
benefit from favorable tax and social security treatment in France.


Language Consent. If the Participant received this Agreement or any other
document related to the Plan or the French Sub-plan translated into French and
if the translated version differs from the English version, the English version
shall control.


By accepting this grant, the Participant confirms having read and understood the
documents relating to the grant (the Plan, the French Sub-plan, and this
Agreement) which were provided in English language. The Participant accepts the
terms of those documents accordingly.


Consentement a la Langue. En acceptant cette attribution, le Participant
confirme ainsi avoir lu et compris les documents relatifs à l’attribution (le
Plan, le Sous-plan pour la France, et ce Contrat) qui ont été communiqués en
langue anglaise. Le Participant accepte les termes en connaissance de cause.


Foreign Asset/Account Reporting Information. French residents holding Shares
outside of France or maintaining a foreign bank account are required to report
such to French tax authorities when filing his or her annual tax return. Failure
to comply may trigger significant penalties.


GERMANY


Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank. In case of payments in connection
with the sale of Shares acquired under the Plan, the report must be filed
electronically by the 5th day of the month following the month in which the
payment was received. The form of report (“Allgemeine Meldeportal Statistik”)
can be accessed via the Bundesbank’s website (www.bundesbank.de) and is
available in both German and English. It is Participant's responsibility to
comply with this reporting obligation and the Participant should consult with
his or her personal tax advisor in this regard.


INDIA


Exchange Control Notification. The Participant understands that he or she must
repatriate any proceeds from the sale of Shares acquired under the Plan and any
dividends received in relation to the Shares to India and convert the funds into
local currency within ninety (90) days of receipt. The Participant must obtain a
foreign inward remittance certificate (“FIRC”) from the bank where the
Participant deposits the foreign currency and maintains the FIRC as evidence of
the repatriation of funds in the event the Reserve Bank of India or the Employer
requests proof of repatriation.


Foreign Asset / Account Reporting Information. The Participant is required to
declare any foreign bank accounts and assets (including Shares acquired under
the Plan) on his or her annual tax return. The Participant should consult with
his or her personal tax advisor to determine his or her reporting requirements.


IRELAND


Manner of Payment. This provision replaces Section 7 of the Agreement:


Notwithstanding any discretion in the Plan or the Agreement to the contrary,
upon vesting of the RSUs, Shares will be issued to the Participant. In no event
will the Award be paid to Participant in the form of cash.


Exclusion from Termination Indemnities and Other Benefits. This provision
supplements Section 10(c) of the Agreement:
By accepting the RSUs, the Participant acknowledges, understands, and agrees
that the benefits received under the Plan will not be taken into account for any
redundancy or unfair dismissal claim.


APPENDIX A - 5
VERSION 10/16

--------------------------------------------------------------------------------



APPENDIX A TO
AMENDED AND RESTATED 2006 STOCK INCENTIVE PLAN
GLOBAL RESTRICTED STOCK UNIT AGREEMENT






ISRAEL


Trust Arrangement. The Participant hereby understands and agrees that the RSUs
are offered subject to and in accordance with the terms of the Israeli Sub-Plan
(the “Sub-Plan”) under the 102 Capital Gains Track (as defined in the Sub-Plan),
the Trust Agreement between the trustee appointed by Analog Devices, (Israel)
Ltd. (the “Trustee”), the Agreement, and the Plan. In the event of any
inconsistencies among the Sub-Plan, the Agreement and/or the Plan, the
Participant agrees that the Sub-Plan will govern the RSUs granted to the
Participant in Israel.


If the Participant resides in Israel has not already signed an Israeli Appendix
in connection with grants made under the Plan, then the Participant must print,
sign and deliver the signed copy of the Israeli Appendix within 45 days to:
Stock Plan Administrator, Treasury Department, Analog Devices, Inc., One
Technology Way, Norwood, Massachusetts, 02062 U.S.A. If Analog Devices, (Israel)
Ltd. or Analog Devices, Inc. does not receive the signed Israeli Appendix within
45 days, the RSUs shall terminate and will become null and void.


Vesting. This provision supplements Section 2(a) in the Agreement:


The Shares issued upon vesting of the RSUs will be registered in the name of the
Trustee as required by law to qualify under Section 102 (as defined under the
Sub-plan), for the benefit of the Participant, unless otherwise approved in
writing by the Israeli Tax Authority. Furthermore, the Participant hereby
understands and agrees he or she will not require the Trustee to release or sell
the Shares during the Holding Period (as defined under the Sub-Plan), unless
permitted under Israeli tax law.


Restrictions on Transfer. This provision supplements Section 3(a) in the
Agreement:


The Trustee shall not alienate, sale, exchange, transfer, assign, pledge, or
otherwise encumber the RSUs or the Shares for the Participant, except as
permitted under the Sub-Plan and the terms of Section 102 (as defined in the
Sub-Plan), or in the case of death, the Participant’s heirs, except by will or
by the laws of descent and distribution.


Manner of Payment. This provision replaces Section 7 of the Agreement:


Notwithstanding any discretion in the Plan or the Agreement to the contrary,
upon vesting of the RSUs, Shares will be issued to the Participant. In no event
will the Award be paid to Participant in the form of cash.


ITALY


Data Privacy. This provision replaces in its entirety Section 8 of the
Agreement:


The Participant understands that the Employer, the Company and any subsidiary as
a data processor of the Company may hold certain personal information about the
Participant, including, but not limited to, the Participant’s name, home
address, email address and telephone number, date of birth, social insurance,
passport or other identification number, salary, nationality, job title, any
Shares or directorships held in the Company or any subsidiary, details of all
RSUs, or any other entitlement to Shares awarded, canceled, exercised, vested,
unvested or outstanding in the Participant’s favor, and that the Company and the
Employer will process said data and other data lawfully received from third
party (“Data”) for the exclusive purpose of implementing, managing and
administering the Plan and complying with applicable laws, regulations and
community legislation.
The Participant also understands that providing the Company with Data is
mandatory for compliance with laws and is necessary for the performance of the
Plan and that the Participant’s refusal to provide such Data would make it
impossible for the Company to perform its contractual obligations and may affect
the Participant’s ability to participate in the Plan. The Controller of personal
data processing is Analog Devices, Inc., with registered offices at Analog
Devices, Inc., One Technology Way, Norwood, Massachusetts, 02062 U.S.A. and,
pursuant to Legislative Decree no. 196/2003, its Representative in Italy for
privacy purposes is Analog Devices SRL with its registered offices at Centro
Direzionale Milano 2, Palazzo Bernini 20090 Segrate, Milan, Italy.
The Participant understands that Data will not be publicized, but it may be
accessible by the Employer as the data processor of the Company and within the
Employer’s organization by its internal and external personnel in charge of
processing. Furthermore, Data may be transferred to banks, other financial
institutions, or brokers involved in the management and administration of the
Plan. The Participant understands that Data may also be transferred to the
independent registered public accounting firm engaged by the Company, and also
to the legitimate addresses under applicable laws. The Participant further
understands that the Company and/or any subsidiary will transfer Data among
themselves as necessary for the purpose of implementing, administering and
managing the Participant’s participation in the Plan, and that the Company
and/or any subsidiary may each further transfer Data to third parties assisting
the Company in the implementation, administration, and management of the Plan,
including any requisite transfer of Data to a broker or other third party


APPENDIX A - 6
VERSION 10/16

--------------------------------------------------------------------------------



APPENDIX A TO
AMENDED AND RESTATED 2006 STOCK INCENTIVE PLAN
GLOBAL RESTRICTED STOCK UNIT AGREEMENT




with whom the Participant may elect to deposit any Shares acquired at vesting of
the RSU. Such recipients may receive, possess, use, retain, and transfer Data in
electronic or other form, for the purposes of implementing, administering, and
managing the Participant’s participation in the Plan. The Participant
understands that these recipients may be acting as controllers, processors, or
persons in charge of processing, as the case may be, according to applicable
privacy laws, and that they may be located in or outside the European Economic
Area, such as in the United States or elsewhere, in countries that do not
provide an adequate level of data protection as intended under Italian privacy
law. Should the Company exercise its discretion in suspending all necessary
legal obligations connected with the management and administration of the Plan,
it will delete Data as soon as it has completed all the necessary legal
obligations connected with the management and administration of the Plan.
The Participant understands that Data processing related to the purposes
specified above shall take place under automated or non-automated conditions,
anonymously when possible, that comply with the purposes for which Data is
collected and with confidentiality and security provisions, as set forth by
applicable laws and regulations, with specific reference to Legislative Decree
no. 196/2003.
The processing activity, including communication, the transfer of Data abroad,
including outside of the European Economic Area, as herein specified and
pursuant to applicable laws and regulations, does not require the Participant’s
consent thereto, as the processing is necessary to performance of law and
contractual obligations related to implementation, administration, and
management of the Plan. The Participant understands that, pursuant to Section 7
of the Legislative Decree no. 196/2003, the Participant has the right at any
moment to, including but not limited to, obtain confirmation that Data exist or
not, access, verify their content, origin and accuracy, delete, update,
integrate, correct, block or terminate, for legitimate reason, the Data
processing. To exercise privacy rights the Participant should address the
Employer.
Furthermore, the Participant is aware that Data will not be used for
direct-marketing purposes. In addition, Data provided can be reviewed and
questions or complaints can be addressed by contacting the Participant’s local
human resources representative.
Plan Document Acknowledgment. In accepting the RSU, the Participant acknowledges
that a copy of the Plan was made available to the Participant, and that the
Participant has reviewed the Plan and the Agreement, including Appendix A, in
their entirety and fully understand and accept all provisions of the Plan, the
Agreement and Appendix A.
The Participant further acknowledges that he or she has read and specifically
and expressly approves the following provision in the Agreement: Vesting and
Conversion, Withholding Taxes, Miscellaneous, and the Data Privacy provision set
forth in this Appendix A.


Foreign Asset Tax. The value of the financial assets held outside Italy by
individuals resident of Italy is subject to a foreign asset tax. Beginning in
2014, such tax is levied at an annual rate of 2 per thousand (0.2%). The taxable
amount will be the fair market value of the financial assets (e.g., Shares)
assessed at the end of the calendar year.


Foreign Asset / Account Reporting Information. If the Participant holds
investments abroad or foreign financial assets (e.g., cash, Shares, RSUs) that
may generate income taxable in Italy, the Participant is required to report them
on his or her annual tax returns (UNICO Form, RW Schedule) or on a special form
if no tax return is due, irrespective of their value. The same reporting duties
apply to the Participant if he or she is a beneficial owner of the investments,
even if the Participant does not directly hold investments abroad or foreign
assets.


JAPAN


Foreign Asset / Account Reporting Information. The Participant will be required
to report details of any assets held outside Japan as of December 31st to the
extent such assets have a total net fair market value exceeding ¥50,000,000.
This report is due by March 15th each year. The Participant should consult with
his or her personal tax advisor as to whether the reporting obligation applies
to him or her and whether the requirement extends to any outstanding RSUs or
Shares acquired under the Plan.


KOREA


Exchange Control Information. Exchange control laws require Korean residents who
realize US$500,000 or more (in a single transaction) from the sale of Shares to
repatriate the sale proceeds back to Korea within 3 years of the sale.


Foreign Asset / Account Reporting Information. Korean residents must declare all
foreign financial accounts (i.e., non-Korean bank accounts, brokerage accounts,
and so on) to the Korean tax authority and file a report with respect to such
accounts if the value of such accounts exceeds KRW 1 billion (or an equivalent
amount in foreign currency). The Participant should consult with his or her
personal tax advisor to determine any personal reporting obligations.




APPENDIX A - 7
VERSION 10/16

--------------------------------------------------------------------------------



APPENDIX A TO
AMENDED AND RESTATED 2006 STOCK INCENTIVE PLAN
GLOBAL RESTRICTED STOCK UNIT AGREEMENT




MALAYSIA
Payment of Tax-Related Items. This provision supplements Section 6 of the
Agreement:
The Employer, the Company or one of its subsidiaries may withhold taxes in
connection with the RSUs to satisfy the Participant’s Tax-Related Items
liability in Malaysia. Should withholding not occur, however, the Participant
acknowledges that he or she is ultimately responsible for paying any Tax-Related
Items legally due by him or her in connection with the RSUs to the Inland
Revenue Board of Malaysia.
Director Notification. If the Participant is a director of a subsidiary or other
related company in Malaysia, then the Participant is subject to certain
notification requirements under the Malaysian Companies Act, 1965. Among these
requirements is an obligation to notify the Malaysian subsidiary in writing when
the Participant receives an interest (e.g., RSUs, Shares) in the Company or any
related companies. In addition, the Participant must notify the Malaysian
subsidiary when he or she sells Shares of the Company or any related company
(including when the Participant sells Shares acquired under the Plan). These
notifications must be made within fourteen (14) days of acquiring or disposing
of any interest in the Company or any related company.


APPENDIX A - 8
VERSION 10/16

--------------------------------------------------------------------------------



APPENDIX A TO
AMENDED AND RESTATED 2006 STOCK INCENTIVE PLAN
GLOBAL RESTRICTED STOCK UNIT AGREEMENT




Data Privacy. The following provision replaces Section 8 of the Agreement:
The Participant hereby explicitly and unambiguously consents to the collection,
use and transfer, in electronic or other form, of his or her personal data as
described in this document by and among, as applicable, the Employer, and the
Company and its subsidiaries for the exclusive purpose of implementing,
administering and managing the Participant’s participation in the Plan.


The Participant understands that the Company and the Employer may hold certain
personal information about the Participant, including, but not limited to, his
or her name, home address and telephone number, date of birth, social insurance
number or other identification number, salary, nationality, job title, any
shares of stock or directorships held in the Company, details of all RSUs or any
other entitlement to shares of stock awarded, canceled, exercised, vested,
unvested or outstanding in the Participant’s favor, for the purpose of
implementing, administering and managing the Plan (“Data”). The source of the
Data is the Employer as well as information the Participant is providing to the
Company and the Employer in connection with the RSUs. The Participant
understands that Data may be transferred to Fidelity or any other third parties
as may be selected by the Company in the future, which are assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in the Participant’s country or elsewhere and that the
recipients’ country (e.g., the United States) may have different data privacy
laws and protections than the Participant’s country. The Participant understands
that he or she may request a list with the names and addresses of any potential
recipients of the Data by contacting his or her local human resources
representative. The Participant authorizes the Company, Fidelity and any other
possible recipients which may assist the Company (presently or in the future)
with implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing his or her participation in the
Plan, including any requisite transfer of such Data as may be required to a
broker or other third party with whom the Participant may elect to deposit any
Shares acquired upon settlement of the Award. The Participant understands that
Data will be held only as long as is necessary to implement, administer and
manage the Participant’s participation in the Plan. The Participant understands
that he or she may, at any time, view Data, request additional information about
the storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing his or her local human resources representative. The Participant
understands, however, that refusing or withdrawing his or her consent may affect
the Participant’s ability to participate in the Plan. For more information on
the consequences of a refusal to consent or withdrawal of consent, the
Participant understands that he or she may contact his or her regional stock
plan administrator at Stock_Plan_Admin@Analog.com.
Peserta dengan ini secara eksplicit, secara sukarela dan tanpa sebarang keraguan
mengizinkan pengumpulan, penggunaan dan pemindahan, dalam bentuk elektronik atau
lain-lain, data peribadinya seperti yang dinyatakan dalam dokumen ini, oleh dan
di antara, sebagaimana yang berkenaan, Majikan, Syarikat, dan mana-mana anak
Syarikatnya bagi tujuan ekslusif untuk membantu dalam pelaksanaan, pentadbiran
dan pengurusan penyertaan Peserta dalam Pelan.
Peserta memahami bahawa Syarikat dan Majikan mungkin memegang maklumat peribadi
tertentu tentang Peserta, termasuk, tetapi tidak terhad kepada, namanya, alamat
rumah dan nombor telefon, tarikh lahir, nombor insurans sosial atau nombor
pengenalan lain, gaji, kewarganegaraan, jawatan, apa-apa syer dalam saham atau
jawatan pengarah yang dipegang dalam Syarikat, butir-butir semua RSUs atau
apa-apa hak lain untuk syer dalam saham yang dianugerahkan, dibatalkan,
dilaksanakan, terletak hak, tidak diletak hak ataupun yang belum dijelaskan bagi
faedah Peserta, untuk tujuan eksklusif bagi melaksanakan, mentadbir dan
menguruskan Pelan (“Data”). Sumber Data adalah daripada Majikan dan juga
daripada maklumat yang dibekalkan oleh Peserta kepada Syarikat dan Majikan
berkenaan dengan RSUs. Penerima Anugerah juga memahami bahawa Data mungkin
dipindahkan kepada Fidelity atau mana-mana pihak ketiga yang mungkin dipilih
oleh Syarikat pada masa depan, yang membantu dalam pelaksanaan, pentadbiran dan
pengurusan Pelan, bahawa penerima-penerima ini mungkin berada di negara Peserta
atau di tempat lain, dan bahawa negara penerima (contohnya, Amerika Syarikat)
mungkin mempunyai undang-undang privasi data dan perlindungan yang berbeza
daripada negara Peserta. Peserta memahami bahawa dia boleh meminta senarai nama
dan alamat mana-mana penerima Data dengan menghubungi wakil sumber manusia
tempatannya. Peserta memberi kuasa kepada Syarikat, Fidelity, dan mana-mana
penerima lain yang mungkin membantu Syarikat (masa sekarang atau pada masa
depan) untuk melaksanakan, mentadbir dan menguruskan penyertaan Peserta dalam
Pelan untuk menerima, memiliki, menggunakan, mengekalkan dan memindahkan Data,
dalam bentuk elektronik atau lain-lain, semata-mata dengan tujuan untuk
melaksanakan, mentadbir dan menguruskan penyertaan Peserta dalam Pelan, termasuk
apa-apa pemindahan Data yang diperlukan kepada broker atau pihak ketiga dengan
siapa Peserta mungkin pilih untuk mendepositkan apa-apa Saham yang diperolehi di
atas penyelesaian Anugerah. Peserta memahami bahawa Data akan dipegang hanya
untuk tempoh yang diperlukan untuk melaksanakan, mentadbir dan menguruskan
penyertaannya dalam Pelan tersebut. Peserta memahami bahawa dia boleh, pada
bila-bila masa, melihat data, meminta maklumat tambahan mengenai penyimpanan dan
pemprosesan Data, meminta bahawa pindaan-pindaan dilaksanakan ke atas Data atau
menolak atau menarik balik persetujuan dalam ini, dalam mana-mana kes, tanpa
kos, dengan menghubungi secara bertulis wakil sumber manusia tempatannya.
Peserta memahami bahawa keengganan atau penarikan balik persetujuannya boleh
menjejaskan keupayaannya untuk mengambil bahagian dalam Pelan. Untuk maklumat
lanjut mengenai akibat keengganannya untuk memberikan keizinan atau penarikan
balik keizinan, Peserta fahami bahawa dia boleh menghubungi pentadbir pelan
saham serantau di Stock_Plan_Admin@Analog.com.





APPENDIX A - 9
VERSION 10/16

--------------------------------------------------------------------------------



APPENDIX A TO
AMENDED AND RESTATED 2006 STOCK INCENTIVE PLAN
GLOBAL RESTRICTED STOCK UNIT AGREEMENT




NETHERLANDS


No Entitlement. This provision supplements Section 10(d) of the Agreement:
By accepting the RSU, the Participant acknowledges that the RSU is intended as
an incentive for the Participant to remain employed with the Employer and is not
intended as remuneration for labor performed.
PHILIPPINES


Securities Law Information. The securities being offered or sold herein have not
been registered with the Philippines Securities and Exchange Commission (“PSEC”)
under its Securities Regulation Code (the “SRC”).


The grant of RSUs is being made pursuant to an exemption from registration under
Section 10.2 of the SRC that has been approved by the PSEC.


The Participant should be aware of the risks of participating in the Plan, which
include (without limitation) the risk of fluctuation in the price of the Shares
on the NASDAQ Global Select Market (“NASDAQ”) and the risk of currency
fluctuations between the U.S. Dollar and his or her local currency. In this
regard, the Participant should note that the value of any Shares he or she may
acquire under the Plan may decrease, and fluctuations in foreign exchange rates
between his or her local currency and the U.S. Dollar may affect the value of
the Shares or any amounts due to the Participant pursuant to the vesting of the
RSUs or the subsequent sale of any Shares acquired by the Participant. The
Company is not making any representations, projections or assurances about the
value of the Shares now or in the future.


For further information on risk factors impacting the Company’s business that
may affect the value of the Shares, the Participant should refer to the risk
factors discussion in the Company’s Annual Report on Form 10-K and Quarterly
Reports on Form 10-Q, which are filed with the U.S. Securities and Exchange
Commission and are available online at www.sec.gov, as well as on the Company’s
website at http://investor.analog.com/sec.cfm.


The Participant should also note that the sale or disposal of Shares acquired
under the Plan may be subject to certain restrictions under Philippines
securities laws. Those restrictions should not apply if the offer and resale of
Shares takes place outside of the Philippines through the facilities of a stock
exchange on which the Shares are listed. The Shares are currently listed on
NASDAQ. The Company’s designated broker should be able to assist the
Participant in the sale of Shares on NASDAQ. If the Participant has questions
with regard to the application of Philippines securities laws to the disposal or
sale of Shares acquired under the Plan the Participant should consult with his
or her legal advisor.


ROMANIA


Exchange Control Information. If the Participant deposits the proceeds from the
sale of Shares issued at vesting and settlement of the RSUs in a bank account in
Romania, the Participant may be required to provide the Romanian bank with
appropriate documentation explaining the source of the funds.  The Participant
should consult his or her personal advisor to determine whether he or she will
be required to submit such documentation to the Romanian bank.


SINGAPORE


Securities Law Information. The RSUs were granted to the Participant pursuant to
the “Qualifying Person” exemption under section 273(1)(f) of the Singapore
Securities and Futures Act (Chapter 289, 2006 Ed.) (“SFA”). The Agreement and
the Plan have not been lodged or registered as a prospectus with the Monetary
Authority of Singapore. The Participant should note that the Participant’s RSUs
are subject to section 257 of the SFA and the Participant will not be able to
make any subsequent sale in Singapore, or any offer of such subsequent sale of
the Shares unless such sale or offer in Singapore is made pursuant to the
exemptions under Part XIII Division (1) Subdivision (4) (other than section 280)
of the SFA.


Chief Executive Officer and Director Notification. If the Participant is the
Chief Executive Officer (“CEO”) or a director, associate director or shadow
director of a subsidiary or other related company in Singapore, the Participant
is subject to certain notification requirements under the Singapore Companies
Act. Among these requirements is an obligation to notify the Singapore
subsidiary in writing when the Participant receives an interest (e.g., RSUs,
Shares) in the Company or any related company. In addition, the Participant must
notify the Singapore subsidiary when the Participant sells Shares of the Company
or any related company (including when the Participant sells Shares acquired
under the Plan). These notifications must be made within two (2) business days
of (i) acquiring or disposing of any interest in the Company or any related
company, or (ii) any change in a previously-disclosed interest (e.g. upon
vesting of the RSUs or when Shares are subsequently


APPENDIX A - 10
VERSION 10/16

--------------------------------------------------------------------------------



APPENDIX A TO
AMENDED AND RESTATED 2006 STOCK INCENTIVE PLAN
GLOBAL RESTRICTED STOCK UNIT AGREEMENT




sold). In addition, a notification must be made of the Participant’s interests
in the Company or any related company within two (2) business days of becoming a
CEO or director, associate director, or shadow director.


SPAIN


No Entitlement. This provision supplements Section 10(d) of the Agreement:
In accepting the RSUs, the Participant acknowledges that he or she consents to
participation in the Plan and has received a copy of the Plan. The Participant
understands that the Company has unilaterally, gratuitously and in its sole
discretion decided to grant RSUs under the Plan to individuals who may be
employees of the Company or its subsidiaries throughout the world. The decision
is a limited decision that is entered into upon the express assumption and
condition that any RSUs will not economically or otherwise bind the Company or
any of its subsidiaries on an ongoing basis. Consequently, the Participant
understands that the RSUs are granted on the assumption and condition that the
RSUs or the Shares acquired upon settlement shall not become a part of any
employment contract (either with the Company or any of its subsidiaries) and
shall not be considered a mandatory benefit, salary for any purposes (including
severance compensation) or any other right whatsoever. In addition, the
Participant understands that the RSU grant would not be made to the Participant
but for the assumptions and conditions referred to above; thus, the Participant
acknowledges and freely accepts that should any or all of the assumptions be
mistaken or should any of the conditions not be met for any reason, then any
RSUs shall be null and void.


Further, and except as provided in Section 2(d) of the Agreement in the event
the Participant becomes Disabled, the vesting of the RSUs is expressly
conditioned on the Participant’s continued rendering of service, such that if
the Participant’s employment terminates for any reason whatsoever, the RSUs will
cease vesting immediately, in whole or in part, effective on the date of the
Participant’s termination of employment (unless otherwise specifically provided
in Section 2 of the Agreement in the event of death). This will be the case, for
example, even if (1) the Participant is considered to be unfairly dismissed
without good (i.e., subject to a “despido improcedente”); (2) the Participant is
dismissed for disciplinary or objective reasons or due to a collective
dismissal; (3) the Participant terminates service due to a change of work
location, duties or any other employment or contractual condition; (4) the
Participant terminates service due to a unilateral breach of contract by the
Company or a subsidiary; or (5) the Participant’s employment terminates for any
other reason whatsoever. Consequently, upon termination of the Participant’s
employment for any of the above reasons, the Participant will automatically lose
any rights to RSUs that were not vested on the date of the Participant’s
termination of employment, as described in the Plan and the Agreement. The
Participant understands that the RSU grant would not be made to the Participant
but for the assumptions and conditions referred to above; thus, the Participant
acknowledges and freely accepts that should any or all of the assumptions be
mistaken or should any of the conditions not be met for any reason, then any RSU
grant shall be null and void.


The Participant acknowledges that he or she has read and specifically accepts
the conditions referred to in Section 2 of the Agreement.


Securities Law Notification. The grant of RSUs and the Shares issued upon
vesting of the RSUs are considered a private placement outside the scope of
Spanish laws on public offerings and issuances of securities. No “offer of
securities to the public”, as defined under Spanish law, has taken place or will
take place in the Spanish territory. This Agreement has not been nor will it be
registered with the Comisión Nacional del Mercado de Valores, and does not
constitute a public offering prospectus.


Exchange Control Notification. The Participant acknowledges that he or she must
declare any Shares that are acquired under the Plan to the Dirección General de
Comercio e Inversiones of the Ministry of Economy and Competitiveness (the
“DGCI”). After the initial declaration, the declaration must be filed with the
DGCI on an annual basis each January while the shares are owned; however, if the
value of the Shares or the sale proceeds exceed a certain amount, a declaration
must be filed within one month of the acquisition or sale, as applicable.


Foreign Asset / Account Reporting Information. To the extent that the
Participant holds assets (e.g., cash or Shares held in a bank or brokerage
account) outside Spain with a value in excess of €50,000 per type of asset
(e.g., Shares, cash, and so on) as of December 31 each year, the Participant
will be required to report information on such assets on his or her tax return
for such year (tax form 720). After such assets are initially reported, the
reporting obligation will only apply for subsequent years if the value of any
previously-reported assets increases by more than €20,000. The reporting must be
completed by March 31. Failure to comply with this reporting requirement may
result in penalties to the Participant. Accordingly, the Participant is advised
to consult with his or her personal tax and legal advisors to ensure that he or
she is properly complying with his or her reporting obligations.


Further, the Participant is required to declare to the Bank of Spain any
securities accounts (including brokerage accounts held abroad), as well as the
securities held in such accounts if the value of the transactions for all such
accounts during the prior tax year or the balances in such accounts as of
December 31 of the prior tax year exceeds €1,000,000.




APPENDIX A - 11
VERSION 10/16

--------------------------------------------------------------------------------



APPENDIX A TO
AMENDED AND RESTATED 2006 STOCK INCENTIVE PLAN
GLOBAL RESTRICTED STOCK UNIT AGREEMENT




SWEDEN


There are no country-specific provisions.


SWITZERLAND


Securities Law Information. The grant of RSUs and the issuance of any Shares is
not intended to be a public offering in Switzerland and is therefore not subject
to registration in Switzerland. Neither this document nor any materials relating
to the RSUs constitutes a prospectus as such term is understood pursuant to
article 652a of the Swiss Code of Obligations, and neither this document nor any
other materials relating to the RSUs may be publicly distributed nor otherwise
made publicly available in Switzerland. Neither this document nor any other
offering or marketing material relating to the RSUs has been or will be filed
with, approved or supervised by any Swiss regulatory authority (in particular,
the Swiss Financial Supervisory Authority (FINMA)).


TAIWAN


Data Privacy. The Participant acknowledges that he or she has read and
understands the terms regarding collection, processing and transfer of Data
contained in the Data Privacy section of the Agreement and agrees that, upon
request of the Company or the Employer, the Participant will provide any
executed data privacy consent form to the Employer or the Company (or any other
agreements or consents that may be required by the Employer or the Company) that
the Company and/or the Employer may deem necessary to obtain under the data
privacy laws in Participant’s country, either now or in the future. The
Participant understands he or she will not be able to participate in the Plan if
the Participant fails to execute any such consent or agreement.


Securities Law Information. The RSUs and participation in the Plan is made
available only to employees of the Company and the Employer. It is not a public
offer of securities by a Taiwanese company. Therefore, it is exempt from
registration in Taiwan.


Exchange Control Information. Individuals may acquire foreign currency
(including proceeds from the sale of Shares) into Taiwan up to US$5,000,000 per
year without justification.


There is no need to aggregate all remittances into Taiwan when calculating the
limitation. If the transaction amount is TWD$500,000 or more in a single
transaction, the Participant must submit a Foreign Exchange Transaction Form and
also provide supporting documentation to the satisfaction of the remitting bank.


TURKEY


Securities Law Information. Under Turkish law, the Participant is not permitted
to sell any Shares acquired under the Plan in Turkey. The Shares are currently
traded on the NASDAQ Global Select Market, under the ticker symbol “ADI” and the
Shares may be sold through this exchange.


Exchange Control Information. The Participant may be required to engage a
Turkish financial intermediary to assist with the sale of Shares acquired under
the Plan. As the Participant is solely responsible for complying with any
applicable financial intermediary requirements, the Participant should consider
consulting his or her personal legal advisor prior to the vesting of the RSUs or
any sale of Shares to ensure compliance.


UNITED KINGDOM


Manner of Payment. This provision replaces Section 7 of the Agreement:


Notwithstanding any discretion in the Plan or the Agreement to the contrary,
upon vesting of the RSUs, Shares will be issued to the Participant. In no event
will the Award be paid to Participant in the form of cash.


Furthermore, notwithstanding any provision of the Plan or the Agreement to the
contrary, the Participant will not be entitled to receive any Shares pursuant to
the vesting of the RSUs unless and until the Participant has executed a Joint
Election (as defined below) in connection with the RSUs.


Joint Election. As a condition of the grant of RSUs, the Participant agrees to
accept any liability for secondary Class 1 National Insurance contributions (the
“Employer NICs”) which may be payable by the Company or the Employer with
respect to the vesting of the RSUs or otherwise payable with respect to a
benefit derived in connection with the RSUs.




APPENDIX A - 12
VERSION 10/16

--------------------------------------------------------------------------------



APPENDIX A TO
AMENDED AND RESTATED 2006 STOCK INCENTIVE PLAN
GLOBAL RESTRICTED STOCK UNIT AGREEMENT




Without limitation to the foregoing, the Participant agrees to execute a joint
election between the Company and/or the Employer and Participant (the “Joint
Election”), the form of such Joint Election being formally approved by HMRC, and
any other consent or election required to accomplish the transfer of the
Employer NICs to the Participant. The Participant further agrees to execute such
other joint elections as may be required between the Participant and any
successor to the Company and/or the Employer. If the Participant does not enter
into a Joint Election, no Shares shall be issued to the Participant without any
liability to the Company and/or the Employer. The Participant further agrees
that the Company and/or the Employer may collect the Employer NICs from the
Participant by any of the means set forth in Section 6 of the Agreement.


If the Participant has signed a Joint Election in the past with respect to an
RSU award granted to him or her by the Company and that Joint Election applies
to all grants made under the Plan, the Participant need not sign another Joint
Election in connection with this RSU grant.




6654003-v5\GESDMS


APPENDIX A - 13
VERSION 10/16